The Disciplinary Review Board having filed with the Court its decision in DRB 17-066, concluding on the record certified to the Board, pursuant to Rule 1:20-4(f) (default by respondent) that MICHAEL D. BOLTON of BRANCHBURG , who was admitted to the bar of this State in 1989, and who has been temporarily suspended from the practice of law since May 27, 2015, should be censured for violating RPC 8.1(b) (failure to reply to a lawful demand for information from a disciplinary authority) and RPC 8.4(d) conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that MICHAEL D. BOLTON is hereby censured; and it is further
ORDERED that MICHAEL D. BOLTON remain suspended from the practice of law pursuant to the Orders of the Court filed May 27, 2015, and August 2, 2016, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *699appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.